 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GAVIN MEHL,                                       No. 2:19-cv-01005-TLN-CKD PS
12                      Plaintiff,
13          v.                                         ORDER TO SHOW CAUSE
14   COUNTRYWIDE BANK, NA, et al.,
15                      Defendants.
16

17          On July 11, 2019, the court issued an order on plaintiff’s application to proceed without

18   prepayment of fees. (ECF No. 3.) The court noted that plaintiff’s application was incomplete and

19   ordered plaintiff to submit, within fourteen days, either a completed application and affidavit in

20   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or

21   the appropriate filing fee. (Id.) The court further noted that failure to comply with this order will

22   result in a recommendation that this action be dismissed. (Id.)

23          The applicable deadline has now passed, and the court’s records show that plaintiff failed

24   to submit either a completed application and affidavit in support of his request to proceed in

25   forma pauperis on the form provided by the Clerk of Court, or the appropriate filing fee.1

26   1
      The court notes that on August 1, 2019, this order was returned to the court as undeliverable.
27   However, it is plaintiff’s duty to keep the court informed of his current address, and service of the
     court’s order at the address on record was fully effective absent the filing of a notice of change of
28   address. See Local Rule 182(f).
                                                        1
 1            The court has considered whether this action should be dismissed at this juncture.

 2   Nevertheless, in light of plaintiff’s pro se status, and the court’s desire to resolve the action on the

 3   merits, the court first attempts lesser sanctions by issuing an order to show cause.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1.       Within 14 days of the date of this order, plaintiff shall show cause in writing why

 6   this action should not be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

 7   41(b) based on plaintiff’s failure to comply with the court’s order and failure to prosecute this

 8   case.

 9            2.       Within 14 days of the date of this order, plaintiff shall submit either a completed

10   application and affidavit in support of his request to proceed in forma pauperis on the form

11   provided by the Clerk of Court, or the appropriate filing fee.

12            3.       Failure to timely comply with the terms of this order will result in a

13   recommendation that this action be dismissed with prejudice pursuant to Federal Rule of Civil

14   Procedure 41(b).

15            4.       The Clerk of Court shall serve a copy of the court’s July 11, 2019 order (ECF No.

16   3) on plaintiff along with this order.

17   Dated: January 15, 2020
                                                         _____________________________________
18
                                                         CAROLYN K. DELANEY
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21

22   15 mehl1005.osc

23

24

25

26
27

28
                                                         2
